DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 02/15/2022 has been entered. Examiner notes that applicant’s remarks on 02/15/2022 mention 25 pending claims. However, the claim set submitted on 02/15/2022 contains only 24 claims. Therefore, claims 1-24 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections for claims 1-24 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, and 11-12, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20180052329) (hereinafter Shen) in view of Han et al. (US 20180081520) (hereinafter Han).
Regarding claim 1, Shen teaches A head-mounted display comprising: 
a display unit having a display for outputting graphical content (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles); 
a head support coupled to the display unit for engaging a head of a user to support the display unit with the display in front of an eye of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head support); and 
cameras that are each coupled to one of the display unit or the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support), 
wherein the cameras have camera fields of view that overlap horizontally to cooperatively provide the head- mounted display with a head-mounted display field of view of 360 degrees horizontal (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras),
However, Shen does not explicitly teach an indicator for an environmental subject as needed for the limitations of claim 1. 
Han, in a similar field of endeavor, teaches wherein the head-mounted display detects an environmental subject to provide the user with at least one of a graphical and audio indicator of the environmental subject (see Han paragraph 4 regarding head mounted display, paragraph 82 regarding handling of 360 panorama video content for display with content that is greater than the user's viewing angle, paragraph 84 regarding controller analysis of visual content to create object information of visual content to be presented to user wearing head mounted display and paragraph 90 and 98 and figure 7 regarding navigator indicators displayed to user that are able to indicate objects detected outside the user's field of view in the extended video passthrough- in combination with Shen, the video processed, handled, and displayed for object content may be the environmental 360 video taken by Shen).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shen to include the teaching of Han by applying the detection and handling of 360 video content of Han to the environmental 360 video and display of Shen so that objects in the environment around the user can be detected and an indicator is displayed to the user on the user display regarding the detected environmental object. One of ordinary skill would recognize that even though Han isn’t explicitly directed towards an environment capture-and-display head mounted display, Han’s object analysis, classification, and indicators would be able to be analogously applied to the 360 video content of Shen without undue experimentation.
One would be motivated to combine these teachings in order to provide teachings relating to handling 360 video content (see Han paragraph 82). 
Regarding claim 2, the combination of Shen and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein when the head-mounted display is worn on the head of the user, the cameras are positioned below a top of the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the cameras would be positioned below top of user head when mount is worn); 
wherein the head-mounted display field of view of 360 degrees horizontal extends around the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras); 
wherein one or more of the cameras is a support-mounted camera that is coupled to the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to head support); 
wherein the head support extends around the head of the user (see Shen 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the support extends around the user head); and 
wherein one or more of the cameras is a display-mounted camera that is coupled to the display unit (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display).
Regarding claim 3, the combination of Shen and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein when the head-mounted display is worn on the head of the user, the cameras are positioned below a top of the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the cameras would be positioned below top of user head when mount is worn).  
Regarding claim 4, the combination of Shen and Han teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein the head-mounted display field of view of 360 degrees horizontal extends around the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras).  
Regarding claim 5, the combination of Shen and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein one or more of the cameras is a support-mounted camera that is coupled to and supported by the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to head support).  
Regarding claim 6, the combination of Shen and Han teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein the head support extends around the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the support extends around the user head).  
Regarding claim 9, the combination of Shen and Han teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein the support-mounted camera is integrated with the head support (see Shen paragraph 43 and figure 4 regarding strap mounted camera being integrated with support strap).  
Regarding claim 11, the combination of Shen and Han teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein one or more of the cameras is display-mounted cameras that is coupled to and supported by the display unit (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display).  
Regarding claim 12, the combination of Shen and Han teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein the display-mounted cameras are integrated with the display unit (see Shen paragraph 41 and figure 3A regarding forward looking cameras integrated with a see through display).  
Regarding claim 20, Shen teaches A head-mounted display comprising: 
a display unit having a display (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles); 
a head support coupled to the display unit for engaging a head of a user to support the display unit with the display in front of an eye of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head support); and 
cameras that are each coupled to one of the display unit or the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support), 
wherein the cameras have camera fields of view that overlap horizontally to cooperatively provide the head- mounted display with a head-mounted display field of view of 360 degrees horizontal (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras);
However, Shen does not explicitly teach an indicator for an environmental subject as needed for the limitations of claim 20. 
Han, in a similar field of endeavor, teaches wherein the head-mounted display detects an environmental subject in the head-mounted display field of view and outputs a subject indicator when the environmental subject is detected in an extended field of view that is outside a forward field of view (see Han paragraph 4 regarding head mounted display, paragraph 82 regarding handling of 360 panorama video content for display with content that is greater than the user's viewing angle, paragraph 84 regarding controller analysis of visual content to create object information of visual content to be presented to user wearing head mounted display and paragraph 90 and 98 and figure 7 regarding navigator indicators displayed to user that are able to indicate objects detected outside the user's field of view in the extended video passthrough- in combination with Shen, the video processed, handled, and displayed for object content may be the environmental 360 video taken by Shen).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shen to include the teaching of Han by applying the detection and handling of 360 video content of Han to the environmental 360 video and display of Shen so that objects in the environment around the user can be detected and an indicator is displayed to the user on the user display regarding the detected environmental object. One of ordinary skill would recognize that even though Han isn’t explicitly directed towards an environment capture-and-display head mounted display, Han’s object analysis, classification, and indicators would be able to be analogously applied to the 360 video content of Shen without undue experimentation.
One would be motivated to combine these teachings in order to provide teachings relating to handling 360 video content (see Han paragraph 82). 
Regarding claim 21, the combination of Shen and Han teaches all aforementioned limitations of claim 20, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein the head-mounted display processes the images by stitching the images to form combined images that form the 360-degree graphical content (see Shen paragraph 74 regarding stitching images to form 360 degree graphical content- in combination with Van Der Auwera- the processing may be performed by the integrated processor in the HMD as taught by Van Der Auwera).  
Regarding claim 24, the combination of Shen and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Han teaches wherein the head-mounted display prompts the user to view extended-field video passthrough of the environmental subject (see Han paragraph 4 regarding head mounted display, paragraph 82 regarding handling of 360 panorama video content for display with content that is greater than the user's viewing angle, paragraph 84 regarding controller analysis of visual content to create object information of visual content to be presented to user wearing head mounted display and paragraph 90 and 98 and figure 7 regarding navigator indicators displayed to user that are able to indicate objects detected outside the user's field of view in the extended video passthrough- these indicators are broadly interpreted to suggestively prompt a user to view an object contained in the video data that is extended-field video passthrough meaning the user is prompted to view extended-field video passthrough, even if it becomes forward field video when the user actually views it. In combination with Shen, the video processed, handled, and displayed for object content may be the environmental 360 video taken by Shen).
One would be motivated to combine these teachings in order to provide teachings relating to handling 360 video content (see Han paragraph 82). 
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20180052329) (hereinafter Shen) in view of Han et al. (US 20180081520) (hereinafter Han), further in view of Chan (US 20180164849) (hereinafter Chan).
Regarding claim 7, the combination of Shen and Han teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
However, the combination of Shen and Han does not explicitly teach a detachable display unit as needed for the limitations of claim 7. 
Chan, in a similar field of endeavor, teaches wherein the head support is removably coupleable to the display unit (see Chan paragraph 14 regarding removably coupled, electrically connected display device to head support, here called endless belt).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shen and Han to include the teaching of Chan by incorporating the structural features of Chan’s HMD into the structure of Shen’s HMD as a matter of design choice. One of ordinary skill would recognize that Shen and Chen operate in the same field of endeavor.
One would be motivated to combine these teachings in order to provide design considerations in the field of HMDs (see Chan paragraph 1).
Regarding claim 8, the combination of Shen, Han, and Chan teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Han, and Chan teaches wherein the head support and the display unit form a removable data connection that transfers data between the support-mounted camera and the display unit (see Chan paragraph 14 regarding removably coupled, electrically connected display device to head support, here called endless belt, and paragraph 73 regarding display screen receiving CPU signals by electrical connections through terminal blocks- this is a removable data transferring connection).  
One would be motivated to combine these teachings in order to provide design considerations in the field of HMDs (see Chan paragraph 1).
Regarding claim 10, the combination of Shen and Han teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
However, the combination of Shen and Han does not explicitly teach removable cameras as needed for the limitations of claim 10. 
Chan, in a similar field of endeavor, teaches wherein the support-mounted camera is removably coupled to the head support (see Chan paragraph 11 regarding removably coupled camera to head support, here called endless belt).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shen and Han to include the teaching of Chan by incorporating the structural features of Chan’s HMD into the structure of Shen’s HMD as a matter of design choice. One of ordinary skill would recognize that Shen and Chen operate in the same field of endeavor.
One would be motivated to combine these teachings in order to provide design considerations in the field of HMDs (see Chan paragraph 1).
Claims 13-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20180052329) (hereinafter Shen) in view of Van Der Auwera et al. (US 20180199029) (hereinafter Van Der Auwera), further in view of Liu (US 20170255262) (hereinafter Liu).
Regarding claim 13, Shen teaches A head-mounted display comprising: 
a display unit having a display (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles); 
a head support coupled to the display unit for engaging a head of a user to support the display unit with the display in front of an eye of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head support); and 
cameras that are each coupled to one of the display unit or the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support);
However, Shen does not explicitly teach a software infrastructure providing for video passthrough as needed for the limitations of claim 13. 
Van Der Auwera, in a similar field of endeavor, teaches wherein the head-mounted display provides one of an optical passthrough with a forward field of view or a forward-field video passthrough with a forward field of view (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment- in combination with Shen, the VR environment may be the stitched 360 degree video of Shen. This is broadly interpreted as a form of video passthrough- in that the external images of the user's actual environment are seen by the user in a "passthrough" manner, as consistent with the applicant's specification), 
the forward field of view being a span of an environment visible to the user by the one of the optical passthrough or the forward-field video passthrough (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment for the viewer); and 
wherein the head-mounted display provides an extended-field video passthrough with the display with images of the environment captured by the cameras from an extended field of view that is outside the forward field of view (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment as the current viewport, all while the extended field of view viewports are simultaneously available for the viewer were they to turn their heads),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shen to include the teaching of Van Der Auwera by incorporating the 360 video content mapping of Van Der Auwera into the 360 video content capture and display of Shen, so that Shen is able to display video passthrough within the environment it is capturing. One of ordinary skill would recognize that the teachings of Van Der Auwera are intended for HMDs such as Shen’s.
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
However, the combination of Shen and Van Der Auwera does not explicitly teach simultaneous display of forward and extended video as needed for the limitations of claim 13. 
Liu, in a similar field of endeavor, teaches wherein the extended-field video passthrough is displayed simultaneous with the forward-field video passthrough (see Liu paragraphs 17-18, 28, and 49 regarding augmented reality glasses with camera that captures environment, and a pop up virtual display that is superimposed on user's field of view of passthrough environment by the glasses, with the display being able to show images of the environment outside of the user's field of view as they are viewing the environment ahead of them. In combination with Shen and Van Der Auwera, even though Liu is directed to an "optical passthrough" set of glasses that directly views the outside environment through transparent lenses rather than the "video passthrough" that displays video of the outside environment, one of ordinary skill would recognize that the teachings of Liu's display of extended field of view captured by glasses cameras may be analogously applied to the combination of Shen and Van Der Auwera's video capture and display of the environment, as both video display of environment and optical passthrough vision of environment are of the same environment [and the choice of which to use is a matter of design choice even evidenced by the optional language of this claim], so that the pop up display of extended environment would serve the same purposes and advantages in a combination of Shen and Van Der Auwera).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shen and Van Der Auwera to include the teaching of Liu by applying the pop up virtual display that includes images of the environment outside of the user’s field of view overlaid on the forward video pass through of Shen and Van Der Auwera. One of ordinary skill would recognize that even though Liu is directed to an "optical passthrough" set of glasses that directly views the outside environment through transparent lenses rather than the "video passthrough" that displays video of the outside environment, one of ordinary skill would recognize that the teachings of Liu's display of extended field of view captured by glasses cameras may be analogously applied to the combination of Shen and Van Der Auwera's video capture and display of the environment, as both video display of environment and optical passthrough vision of environment are of the same environment [and the choice of which to use is a matter of design choice even evidenced by the optional language of this claim], so that the pop up display of extended environment would serve the same purposes and advantages in a combination of Shen and Van Der Auwera.
One would be motivated to combine these teachings in order to provide teachings relating to handling content of a head mounted device with cameras and displays (see Liu paragraph 17).
Regarding claim 14, the combination of Shen, Van Der Auwera, and Liu teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Van Der Auwera, and Liu teaches wherein the head-mounted display provides the optical passthrough (see Shen paragraph 41 and figure 3A regarding see through display where the video stitched and played on the display would augment the actual visual field in "optical passthrough"), and 
the forward field of view is the span of the environment visible directly by the user in a forward direction (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment for the viewer in an optical manner).
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 15, the combination of Shen, Van Der Auwera, and Liu teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Van Der Auwera, and Liu teaches wherein the extended field of view is outside of a span of 200 degrees horizontal in the forward direction (see Van Der Auwera paragraph 164 regarding definition of mapping for display to user in terms of a 90 degree forward field of view truncated pyramid, such that according to the definition of the mapping of Van Der Auwera, the extended field of view is handled as the remaining 270 degrees of the video content).  
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 16, the combination of Shen, Van Der Auwera, and Liu teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Van Der Auwera, and Liu teaches wherein the head-mounted display provides the forward-field video passthrough (see Shen paragraph 27 and figure 1 regarding non see through display where the video stitched and played on the display would replace the actual visual field in a "video passthrough"), and 
the forward field of view is the span of the environment visible to the user by the forward-field video pass through (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment for the viewer in an optical manner).
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 17, the combination of Shen, Van Der Auwera, and Liu teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Van Der Auwera, and Liu teaches wherein the forward field of view is 160 degrees or less horizontal (see Van Der Auwera paragraph 164 regarding definition of mapping for display to user in terms of a 90 degree forward field of view truncated pyramid).
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 18, the combination of Shen, Van Der Auwera, and Liu teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Van Der Auwera, and Liu teaches wherein the extended-field video passthrough is at least one of surrounded by the forward-field video passthrough, positioned above or below the forward-field video passthrough, or positioned to a side of the forward-field video passthrough (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment as the current viewport, all while the extended field of view viewports are simultaneously available for the viewer were they to turn their heads, positioned to the sides of the forward field in combination with Shen).  
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 19, the combination of Shen, Van Der Auwera, and Liu teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Van Der Auwera, and Liu teaches wherein the images of the extended-field video passthrough include one or more of singular images, combined images, or portions thereof captured by the cameras from the extended field of view (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment as the current viewport, all while the extended field of view viewports are simultaneously available for the viewer were they to turn their heads, positioned to the sides of the forward field in combination with Shen, where these are combined stitched images taken by the cameras of Shen).  
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 23, the combination of Shen, Van Der Auwera, and Liu teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Van Der Auwera, and Liu teaches wherein the extended-field video passthrough is performed without output of the forward-field video passthrough when the head-mounted display provides an optical passthrough (see Liu paragraphs 17-18, 28, and 49 regarding augmented reality glasses with camera that captures environment, and a pop up virtual display that is superimposed on user's field of view of passthrough environment by the glasses, with the display being able to show images of the environment outside of the user's field of view as they are viewing the environment ahead of them. Liu itself teaches the embodiment of optical passthrough that may be combined with the 360 capturing cameras of Shen so that the user sees the environment before them by optical passthrough rather than video passthrough).  
One would be motivated to combine these teachings in order to provide teachings relating to handling content of a head mounted device with cameras and displays (see Liu paragraph 17).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20180052329) (hereinafter Shen) in view of Han et al. (US 20180081520) (hereinafter Han), further in view of Van Der Auwera et al. (US 20180199029) (hereinafter Van Der Auwera).
Regarding claim 22, the combination of Shen and Han teaches all aforementioned limitations of claim 20, and is analyzed as previously discussed.
However, the combination of Shen and Han does not explicitly teach a software infrastructure providing for video passthrough as needed for the limitations of claim 22. 
Van Der Auwera, in a similar field of endeavor, teaches wherein the head-mounted display provides a video passthrough with the images captured by the cameras (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment- in combination with Shen, the VR environment may be the stitched 360 degree video of Shen. This is broadly interpreted as a form of video passthrough- in that the external images of the user's actual environment are seen by the user in a "passthrough" manner, as consistent with the applicant's specification).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shen to include the teaching of Van Der Auwera by incorporating the 360 video content mapping of Van Der Auwera into the 360 video content capture and display of Shen, so that Shen is able to display video passthrough within the environment it is capturing. One of ordinary skill would recognize that the teachings of Van Der Auwera are intended for HMDs such as Shen’s.
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483